—In a proceeding pursuant to Real Property Tax Law article 7 to strike a real property tax assessment from the assessment rolls of the Town of Southold, the appeal is from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered March 31, 1997, which, upon an order of the same court dated January 15,1997, denying the appellants’ motion for summary judgment dismissing the petition and granting the petitioner’s cross motion for summary judgment, adjudged that the petitioner’s *690real property is exempt from taxation for the 1994-1995 tax year.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly determined that the petitioner’s property is exempt from taxation for the 1994-1995 tax year (see, CPLR 3212; Real Property Tax Law § 720 [1]). The petitioner established as a matter of law that it had a mandatory exemption from real property taxation as a “hospital” and “residential health care, facility” (see, Real Property Tax Law § 420-a [1] [a]; Public Health Law § 2801 [1], [3], [4] [b]; Matter of Howard v Wyman, 28 NY2d 434; Cobble Hill Nursing Home v Henry & Warren Corp., 196 AD2d 564).
In light of the above determination, the petitioner’s remaining contention need not be reached. Rosenblatt, J. P., Ritter, Krausman and Goldstein, JJ., concur.